 RESEARCH PRODLJUCTS/31.ANKFNSHIPI CO.Research Products/Blankenship Company and Local1324, Laborers International Union of NorthAmerica, AFL-CIO. Cases 16-CA-8784-1, 16-CA-8784-2, 16-CA-8941, and 16-CA-9062September 18, 1981DECISION AND ORDERBY MEMBERS FANNING, JENKINS, ANt)ZIMMERMANOn April 27, 1981, Administrative Law JudgeGerald A. Wacknov issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board had delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions of the Administrative Law Judgeand to adopt his recommended Order.] Respondent has excepted to the Administrative Law Judge's failureto rule on its motion to reopen the record to consider whether the Uniongave the requisite notice to the Federal Mediation and Conciliation Ser-vice prior to its strike We note that the Administrative Las Judge didindeed rule on Respondent's motion. finding that such notice is not a con-dition precedent to an unfair labor practice strike. We agree with the Ad-ministrative Law Judge and deny the motion.2 Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Sltandurd Drr Wall Products.Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.Respondent further asserts that the Administrative Lavw Judge erred increditing all of the General Counsel's witnesses over Respondent's wit-nesses. As the Supreme Court stated in N.L.R.B. v. Pittsburgh SteamshipCompany, 337 U.S. 656, 659 (1949), "[T]otal rejection of an opposed viescannot of itself impugn the integrity or competence of a trier of fact'."We have examined the record in light of Respondent's contentions, andwe find no merit in Respondent's exceptions in this regard.Member Jenkins would award interest on the backpay due in accord-ance with his dissent in Olympic Medical Corporarion., 250 NLRB 146(1980).The Administrative Law Judge found that the labor organization statusof the Union herein was admitted by Respondent. This is incorrect. Re-spondent did not admit the Union's labor organization status. Sec. 2(5) ofthe Act defines "labor organization" as follows:The term "labor organization" means any organization of any kind,or any agency or employee representation committee or plan. inwhich employees participate and which exists for the purpose, inwhole or in part, of dealing with employers concerning grievances.labor disputes, wages. rates of pay, hours of employment, or condi-tions of work.It is clear from the record herein that the Union meets the statutory defi-nition of a "labor organization." We hereby find Local 1324. LaborersInternational Union of North America, AFL-CIO, to be a labor organi-zation as defined by the Act.The Administrative Law Judge found that both Dr. and Mrs. lanken-ship were present at the meeting of November 19. 1979. This is incorrect.Dr. Blankenship did not attend the meeting. We note and correct thiserror.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, ResearchProducts/Blankenship Company, Dallas, Texas, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder.DECISIONS IAII NII OF 011111 CASI.GI RAI.I) A. WCKNOV, Administrative Law Judge:Pursuant to notice, a hearing with respect to this matterwas held before me in Dallas, Texas, on October 28, 29,30, and 31 and November 5 and 6, 1980. The chargeswere filed by Local 1324, Laborers International Unionof North America, AFL-CIO (herein called the Union),on October 29, 1979, and on subsequent dates. On March24 and May 14, 1980, the Regional Director for Region16 of the National Labor Relations Board (herein calledthe Board) issued a consolidated complaint and notice ofhearing and a second consolidated complaint and noticeof hearing, respectively, alleging violations by ResearchProducts/Blankenship Company (herein called Respond-ent) of Section 8(a)(1), (3), and (5) of the Act.The parties were afforded a full opportunity to beheard, to call, examine and cross-examine witnesses, andto introduce relevant evidence. Since the close of thehearing, briefs have been received from the GeneralCounsel and counsel for Respondent.Upon the entire record and based upon my observa-tion of the witnesses and consideration of the briefs sub-mitted, I make the following:FINI)INGS OF FACTI. JURISDICTIONRespondent is a Texas corporation, maintaining a pro-duction facility in Dallas, Texas, where it is engaged inthe manufacture of electric toilets. In the course andconduct of its business operations, Respondent annuallypurchases and receives materials and supplies valued inexcess of $50,000 directly from suppliers located outsidethe State of Texas, and annually sells and ships goodsvalued in excess of $50,000 directly to customers locatedoutside the State of Texas. It is admitted, and I find, thatRespondent is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.1. THE LABOR ORGANIZATION INVOL.V.I)It is admitted that the Union is, and has been at alltimes material herein, a labor organization within themeaning of Section 2(5) of the Act.258 NLRB No. 319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII. THE AI.I.EGED UNFAIR I.ABOR PRACTICESA. The IssuesThe principal issues raised by the pleadings are wheth-er Respondent has violated Section 8(a)(1) and (5) of theAct by failing to negotiate in good faith with the Union;whether Respondent has violated Section 8(a)(1) of theAct by issuing warning notices to employees and byother acts and conduct; and whether Respondent hasviolated Section 8(a)(l) and (3) of the Act by failing toreinstate alleged unfair labor practice strikers upon appli-cation.B. The Facts1. BackgroundPursuant to a Board certification on April 5, 1972,Local 648 of the Laborers International Union becamethe collective-bargaining representative of Respondent'sproduction employees. Thereafter, the Union herein(Local 1324) was chartered and has represented the saidemployees at least since 1976, when the parties enteredinto their third successive collective-bargaining agree-ment extending from October 1, 1976, to September 30,1979.The 1976 negotiations were conducted by Dr. andMrs. Blankenship, president and vice president of Re-spondent, respectively, and by the Union's chief negotia-tor, International Representative John Wallace, with as-sistance from Business Representative Emmitt Johnson.The 1976 negotiations were brief, a contract beingreached in only one or two bargaining sessions, and cul-minated in a collective-bargaining agreement which con-tained provisions virtually identical to those embodied inthe preceding contract.According to the testimony of Johnson, whom Icredit, the periodic wage increases reflected in the 1976-79 agreement were understood by the parties to be mini-mum increases, and Respondent represented during thecourse of negotiations that, if the business proved to besuccessful, employees' wages would be increased beyondthe contract rate, subject to notification to the Union.The Union agreed to this procedure.By letter dated July 30, 1979, Johnson requested thatthe then current contract be opened for negotiations.Mrs. Blankenship replied by letter dated August 16,1979, that Respondent would be amenable to the com-mencement of such negotiations at a mutually agreeabledate. Thereupon, the parties agreed to meet on Septem-ber 24, 1979.2. Presettlement events and negotiationsIn mid-September 1979, Johnson submitted three dues-checkoff authorization cards to Respondent, but thesewere refused by Mrs. Blankenship assertedly becausethey contained the designation of the predecessor, Local648, rather than the Union herein. Thereafter, Johnsonobtained checkoff authorization cards from the samethree employees bearing the correct designation of theUnion. He presented them to Mrs. Blankenship on Sep-tember 20, 1979. Mrs. Blankenship asked Johnson whythe employees wanted to belong to the Union, addingthat she believed the employees in question were notUnited States citizens and therefore were prohibitedfrom becoming union members. Again, she refused toaccept the cards.Bargaining for a successor contract commenced asscheduled on September 24, 1979. Johnson and the em-ployee bargaining committee, comprised of Union Ste-ward Ray King and Doris Chaffin represented theUnion. Mrs. Blankenship represented Respondent.Johnson presented Mrs. Blankenship with a copy ofthe Union's proposed contract. Mrs. Blankenship repliedthat she was satisfied with the provisions of the then cur-rent contract which was to expire in about a week. John-son suggested that the parties discuss the Union's pro-posed contract modifications, which included a proce-dural change in the dues-checkoff provision. Mrs. Blan-kenship stated that she no longer wanted a dues-checkoffclause in the contract, explaining that she initially agreedto the checkoff provision because the Union had onlyone member at the time, and now that the Union hadthree or four members, she no longer believed the check-off clause was desirable. Moreover, Mrs. Blankenshipstated that she did not want any other changes in thecontract; that she did not believe all the unit employeeswanted the changes proposed by the Union, and that theUnion could only speak for the employees who wereunion members. Johnson replied that the Union repre-sented all unit employees whether or not they wereunion members. Nevertheless, Mrs. Blankenship re-mained firm in her contention that the Union representedonly union members.The Union proposed a 45-cent-per-hour wage increase,in 15-cent increments, over the first year of the contract.Mrs. Blankenship said she had recently given a 15-centacross-the-board increase and a 2-cent longevity pay in-crease for the more senior employees. Johnson askedwhy the Union had not been notified about the wage in-crease, which had been granted following the reopeningof the contract.' Mrs. Blankenship stated that she did nothave to notify the Union about anything or tell theUnion anything. There was some discussion of insurance,and Mrs. Blankenship advised that Respondent wasthinking of changing insurance carriers.The next meeting was held on September 27, 1979, inMrs. Blankenship's office. In addition to the foregoingindividuals, John Wallace, International representative,was present for the Union, and Attorney David Watkinswas present for Respondent. At this meeting, the Unionwas informed that at the expiration of the contract, uniondues would no longer be checked off by Respondent,and that insurance premiums would continue to be de-ducted for nonunion members but would be discontinuedThis raise had been unilaterally granted to the employees on Septem-ber 13, 1979, and, according to the testimony of Dr. Blankenship, was aresponse to a written memorandum to the Blankenships from the produc-tion employees, dated July 29, 1979. The memorandum, signed by six em-ployees, including Chaffin and King, states that the employees felt that a5-cent wage increase, apparently the amount Respondent intended togrant at that time, was insufficient, and that the employees were entitledto greater remuneration Thereupon, no raise was granted until Septem-ber 13, 1979.20 RESEARCH PRODUCTS/BLANKENSHIP CO.for union members.2Regarding vacations, Respondentproposed that the contract vacation provision providingfor 2 weeks' vacation after 1 year of employment bechanged to permit only a -week vacation after I year.Again, Mrs. Blankenship questioned the Union's authori-ty to speak for the nonunion employees, reiterated herbelief that the Union was only speaking on behalf of thefour or six union members in Respondent's employ, andstated that the Union was not strong enough to make herdo anything.Johnson proposed that the contract be continued, withthe exception of the no-strike clause, until a new contractwas reached. Upon being advised that this was unaccep-table, Johnson then proposed that the contract be contin-ued in its entirety until a new agreement was reached.Again, Respondent rejected this request.The next meeting was held on October 3, 1979. Thesame individuals, with the exception of Johnson, whowas not present, represented the parties. Respondent'sposition on the dues checkoff, reiterated and emphasizedby Mrs. Blankenship, remained the same. Mrs. Blanken-ship uttered an unequivocal "no" or "forget it" to eachitem presented by International Representative Wallace,regarding holidays, sick leave, seniority, stewards,3andpay increases. King, chief steward and one of the com-mitteemen, stated that he had spoken with the employeesabout the existing insurance program, and that the em-ployees were not satisfied with it. Mrs. Blankenshipasked what business it was of his to talk to the employ-ees about the matter.Another meeting was held on October 15, 1979. Thesame aforementioned individuals were present. Respond-ent continued to oppose each of the Union's contractproposals, and offered no counterproposals.The next meeting was held on October 24, 1979. Mrs.Blankenship said that she was working on Respondent'scounterproposals, and that they were almost ready forsubmission to the Union. Johnson proposed that, if Re-spondent would not continue to deduct union dues, itshould also discontinue deductions for insurance for thenonunion members, thus giving the employees the optionof maintaining their insurance and/or their union mem-bership. At this point, Mrs. Blankenship directed John-son to accompany her to the plant area, where she askedJohnson to explain to the employees why the Union wastrying to take away their insurance. Johnson explained tothe employees that this was not the case. Upon returningto the office, Johnson requested a list of names of em-ployees for whom insurance premiums were being de-ducted. The Union's proposals were again discussed, andagain Mrs. Blankenship said she was satisfied with theprovisions of the expired contract and did not want anychanges; that the Union only represented union mem-bers, and that the Union was not strong enough to makeher do anything, at which point she challenged theUnion to "Show me your muscles." At this point, Re-spondent's attorney, Watkins, apparently corrected Mrs.Blankenship and stated that Respondent recognized that2 This in fact occurred as of the expiration of the contract on Septem-ber 30, 1979.3 The Union had proposed more than one steward and Mrs. Blanken-ship said she would not have more than one.the Union represented and was bargaining on behalf ofall unit employees. Johnson again requested a writtencontract proposal from Respondent, and Mrs. Blanken-ship said she would submit it to the Union at the nextmeeting.The parties met again on October 29, 1979. Dr. Blan-kenship, Respondent's president, represented the Compa-ny in the absence of Mrs. Blankenship. Johnson request-ed a copy of Respondent's proposals, and Dr. Blanken-ship replied that he did not know anything about anyproposals, and that, "I want to tell you now when yousit down, I can't bind the company to anything ...SaraJane is doing this." No progress was made. Followingthis meeting, the Union filed its initial unfair labor prac-tice charge.The next meeting was held on November 19, 1979. Dr.and Mrs. Blankenship and Watkins appeared for Re-spondent. The same aforementioned individuals appearedfor the Union. Johnson requested written counterpropos-als from Mrs. Blankenship. She replied that she did nothave any and that there were not going to be any. John-son, in an attempt to reach some agreement, modifiedsome of the Union's proposals, agreeing to revert to theprior contract on certain items such as checkoff, vaca-tions, and sick leave. Moreover, Johnson modified theUnion's holiday proposal and requested one rather thantwo additional holidays, and also modified the Union'sseniority proposal. Mrs. Blankenship refused to acceptany of these changes or modifications. Near the conclu-sion of the meeting, Johnson said, "Oh, shit." Mrs. Blan-kenship apparently believed that he was making a refer-ence to her, whereas Johnson testified that he was refer-ring to an error in the notes he was taking. Thereupon,Mrs. Blankenship told him to get out of her office andnot to come back.The next meeting was held in Watkins' office on No-vember 26, 1979. Dr. Blankenship and Watkins werepresent for Respondent. Only Johnson was present onbehalf of the Union. During the discussion of the Union'sproposals, Johnson was asked why he was fooling withsuch a small unit of people in the first place.4Johnsonasked why certain employees had recently been hired ata much higher rate of pay, as much as $6 per hour, thanemployees with much greater seniority, and also inquiredwhy certain employees were not being permitted towork overtime. Dr. Blankenship replied that he hadhired some new employees on a temporary basis becauseof a backlog of work, but denied he was paying them $6per hour as Johnson had claimed. Johnson requested thenames and wages of the new employees. Also, he re-quested the names of employees for whom insurance de-ductions were still being made. By letter dated Decem-ber 4, 1979, Johnson renewed his request for informationas follows:I am requesting information in regard to the insur-ance deduction. Mrs. Blankenship informed me thatshe would stop the deductions on the Union mem-bers only. I need to know how many of the em-4 The record does not indicate which of Respondent's representativesmade this statement21 DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees are still being deducted from and also needthe names of all the employees in the bargainingunit and the date in which you ceased the insurancededuction. I also need information on all new-hiresand their rates of pay. I am also requesting thenumber of shifts that you are now working at thecompany and the number of employees on eachshift.The next meeting was scheduled for December 13,1979. Johnson went to the agreed-upon meeting place.No company representatives appeared, and Johnsonphoned Dr. Blankenship at his office. Dr. Blankenshipstated that he had been advised by his attorney not toattend the meeting because the unfair labor practicecharges which the Union filed had not yet been re-solved.5Johnson said the Union was prepared to negoti-ate, and Dr. Blankenship replied that the meeting wouldhave to be rescheduled.A settlement agreement was entered into by the partieson December 13, 1979. The settlement agreement pro-vided that Respondent would not refuse to bargain col-lectively; would not make unilateral changes in wages,hours, or working conditions; would not engage in bar-gaining tactics designed to frustrate negotiations; wouldnot engage in surface bargaining or refuse to discuss theUnion's contract proposals; would not bargain or threat-en to bargain individually with the employees over hos-pitalization insurance or other subjects of bargaining; andwould bargain collectively and have a negotiator, pos-sessing the authority to bind the Company, present at allnegotiating sessions.3. Post-settlement events and negotiationsAfter numerous communications in an attempt to ar-range for another meeting, the next meeting was held onJanuary 23, 1980. Mrs. Blankenship and Watkins werepresent for Respondent. Johnson was furnished a list ofcurrent full-time employees containing their date of hire,starting pay, and present rate of pay. However, Johnsonwas not furnished with similar information which he hadrequested concerning part-time employees. Nor was hegiven a list of employees for whom insurance was beingdeducted, or the number of shifts then currently sched-uled together with the number of employees in eachshift, which information had been requested in his De-cemb,er 4, 1979, letter to Respondent. Respondent pro-vided no written counterproposals, but did present awritten "zipper clause" which provided that, during theterm of the contract, the Union waived any bargainingrights which it may otherwise have had.6No agreementI The record shows that on December 13, 1979, Watkins signed a set-tlement agreement on behalf of Respondent, and that Watkins was unableto attend the bargaining negotiations as a result, in part, of having tomeet with the Board agent in order to negotiate the settlement.e The proposed clause is as follows:The Company shall not be obligated to bargain collectively with theunion during the term of this agreement on any matter pertaining torates of pay, wages, hours of employment, or other conditions of em-ployment, and the union hereby specifically waives any right whichit might otherwise have to request or demand such bargaining.was reached on this clause. Mrs. Blankenship said therewere only three things she wanted to talk about: duescheckoff, which she did not want; seniority, which shedid not want to change; and stewards, adding that theUnion only needed one rather than two stewards whichthe Union had proposed. Negotiations continued afterlunch. At one point, Mrs. Blankenship got up and left,stating that Johnson was trying to run the plant likeGeneral Motors. She returned after about 40 minutes.During the interim, Johnson and Watkins continued tonegotiate. No progress was made.On February 7, 1980, Johnson directed the followingletter to Watkins:I have requested information concerning the em-ployees on several occasions and have not receivedthe information. I have also requested a writtencounter proposal to our proposals and have not re-ceived any even though the company stated, in Oc-tober of 1979, that a proposal was being typed. Inour unproductive meeting of January 23, 1980, thecompany spokesman stated that there was only oneor two things that she would discuss, meaning thatthe company has no intentions of addressing itself toour entire proposal. We were also informed that thecompany would meet with us the week of February4, 1980. Now we're being informed that the earliestpossible time the company can meet will be theweek of February 18, 1980. We feel that this is astalling tactic and the company is intentionally de-laying the negotiations. We are requesting a meetingsoon.A strike commenced on Monday, February 11, 1980,infra. Of approximately 12 unit employees, 8 participatedin the strike which lasted about 2 weeks. The first meet-ing following the commencement of the strike was heldon February 18, 1980, in Watkins' office. Only Watkinswas present for Respondent. Johnson and Chaffin werepresent for the Union. Nothing was resolved. Accordingto Johnson, Watkins said the Company would have a fullcontract prepared for the Union's signature at the nextmeeting, and that it would be on a take-it-or-leave-itbasis. Chaffin corroborated Johnson's testimony in thisrespect.The next meeting was on February 21, 1980. Thestrike was still in progress. Initially, only Watkins waspresent for Respondent, and Watkins presented a coverletter and a contract.Respondent's written proposal was virtually identicalto the preceding contract except as follows: (1) The pro-posed contract extended for a period of only I year,from October 1, 1979, through September 30, 1980,rather than being a 3-year contract; (2) it provided for al-week vacation after I year of service and 2 weeks after2 years, rather than 2 weeks after I year of service asembodied in the predecessor contracts; (3) it containedno dues-checkoff provisions and no health insurance pro-vision; (4) it provided that union officials may onlyattend to union business at the plant during nonworkinghours, namely, coffeebreaks and the lunch period, where-as the prior contract provided that union officials may22 RESEARCH PRODUCTS/BLANKENSHIP CO.visit the plant during working hours "preferably duringlunch period and coffee break"; and (5) it provided thatthe union steward shall perform his or her duties off theclock after punching out and shall not be considered onduty for pay purposes, whereas the prior contract statedthat the steward would have "no loss of normal pay"while performing the necessary duties of a steward. TheUnion found Respondent's wage proposal inadequate7and proposed a substantial wage increase which was im-mediately rejected by Respondent.Following the commencement of the strike, Respond-ent had placed a newspaper advertisement requestingSpanish-speaking employees at an hourly starting wageof $4. Johnson presented this ad to Respondent at theFebruary 21, 1980, meeting, and Mrs. Blankenship statedthat she did not know anything about it.8In an effort toresolve the strike and reach an agreement, the Unionagreed to many of Respondent's proposals, and stated itwould not agree and would present counterproposals onother items. Thereupon, the bargaining session conclud-ed.On March 5 and March 19, 1980, Johnson sent mail-grams to Watkins requesting bargaining. The mailgramsalso contained requests for information regarding therates of pay and anniversary dates of the current employ-ees including those employees hired during the strike.The requests were not answered.4. Events during the week prior to the strike(February 4-8, 1980)In early February 1980, Doris Chaffin received awarning slip from Dr. Blankenship for having a cokebottle at her work station. Chaffin, who was the oldestemployee in terms of seniority, and who had never re-ceived a warning slip since he had been hired in 1971,testified that it was the regular practice of all the em-ployees, including Chaffin, to bring such beverage bot-tles to their work stations despite the fact that such con-duct was contrary to one of Respondent's work rules.Chaffin further testified that Respondent's supervisorswould necessarily observe the presence of these bottles,but that no warnings had been previously issued.Shortly thereafter, apparently on February 7, 1980,Chaffin received another pink warning slip for being outof her work area talking to Ray King. On this occasion,according to Chaffin, she had gone to the water fountainwhere she conversed with King. Chaffin testified thatshe had previously spoken to King and other employeesRespondent's wage proposal provided that:The Company shall be the sole judge of where an employee belongson the wage scale. The Company shall have sole discretion, subjectto the agreements outlined in "Exhibit A," of any wage increasegiven during the term of this contract.Exh. "A" provides for 5- and 10-cent periodic (6-month) increases foremployees.a Respondent's records show that, on February 13, 1980, it hired oneemployee as "casual shop labor,'" at $6 per hour. On February 15, 1980, ithired eight employees, paying two employees $5 per hour; two employ-ees 4.50 per hour; and four employees 4 per hour. Thereafter, betweenthe dates of February 20 and March 24, 1980, Respondent hired eight ad-ditional employees at similar rates of pay. Prior to the strike, Respond-ent's 12 employees were earning from $3,40 to S5.42 per hour, with 5employees earning less than 4 per hourat the water fountain on a regular basis, and had neverbeen reprimanded for this. Nor had Dr. Blankenshipwarned her for talking prior to handing her the warningslip on that day. King also received a "final" warningslip,9for "Repeatedly leaving work station to conferwith Doris Chaffin about non-company business."10During this period of time, both Dr. and Mrs. Blan-kenship called separate meetings of all the employees atthe plant. The employees were told that Emmitt Johnsondid not have a thing to do with the employees getting abetter insurance plan which had been implemented byRespondent. Rather, the employees were advised thatthe Blankenships were solely responsible for conferringthis benefit, and that whoever said that the Union orJohnson had anything to do with it was a liar. Accord-ing to Chaffin, Dr. Blankenship appeared upset duringthe meeting and struck the table with his hand to punctu-ate his remarks. Mrs. Blankenship, during her similartalk, told the employees that Dr. Blankenship was upsetthat the employees were attributing the insurance plan tothe Union. She further said, according to Chaffin, thatthe Union had nothing to do with the Christmas bonuseswhich the employees had received in December 1979.1'Prior to the aforementioned employee meeting con-ducted by Dr. Blankenship, King was approached at hiswork station by Dr. Blankenship, who asked, in effect,whether the prior January 23, 1980, negotiating meetinghad been successful. King replied that it had gone aswell as could be expected. Dr. Blankenship then said,"Well, you're young and strong, and we have enoughmoney that we can pay our lawyers to take as long asyou-all want to fight."Also during the week prior to the strike, Dr. Blanken-ship came over to King's work area and instructed himto remove a cassette tape from his work table. King putit in his pocket, and asked whether Dr. Blankenshipwanted him to remove his Bible from the table, too.t2Dr. Blankenship said yes, and further instructed him to"pick up the dustpan, boy," which was also apparentlyon the table. King, who is black, looked at him, and Dr.Blankenship repeated, "Pick it up right now, boy." King9 On January 16. 1980, King had been issued two other warning slips.the first he had ever received since being hired in August 1977. for var-ious alleged acts of insubordination. One of these slips was canceled uponJohnson's intercession. with the understanding that King would not con-front supervision by refusing instructions'0 Dr. Blankenship testified that King and Chaffin would repeatedlyleave their work stations to converse with each other and that the, ig-nored his verbal warnings for this talking to cease. Thereupon, he issuedthe aforementioned warning slips." Dr. Blankenship acknowledged that he much preferred to deal withInternational Representative Wallace rather than Johnson, although hebelieved he had no obligation to discuss these aforementioned matterswith the Union. As a result. apparently after telephone conversationswith Dr. Blankenship, Wallace wrote Respondent two letters, each datedDecember 7, 1979. In one letter. the Union expressed its agreement thatRespondent had the right to grant accrued vacations and Christmas ho-nuses to employees, and the further right to implement a hospitalizationplan, provided that there was no cost to the employees. In the otherletter, Wallace agreed that Respondent could establish a profit-sharingplan for employees. Regarding this second letter. Wallace stated. accord-ing to Dr. Blankenship. "It is not necessary to tell Mr. Johnson of this. isit"' Dr. Blankenship agreed2 King is a lay minister and apparently It was not unusual for him tohave a Hihle in his possession.23 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdid so, and threw it on a nearby shelf in such a mannerthat it fell from the shelf and landed on the floor. Again,Dr. Blankenship told him to "pick it up right now,boy."'3King again did so and told Dr. Blankenship itwould be best for him to back off and get in the office.Dr. Blankenship said, "I'll back you off, boy," and thenleft. A short time later, Dr. Blankenship and another su-pervisor instructed King that he was thereafter prohibit-ed from talking to any of the employees and, contrary tohis customary practice, would no longer be permitted togo to the stockroom to get parts. King was further toldthat the parts he needed would be brought to him, andthat he could leave his work station only to go to thebathroom or to get water. King testified that he hadnever been called "boy" before by Dr. Blankenship and,being black, considered this to be a racial slur intendedto harass him and make him quit. Further, King hadnever before been restricted to his work area nor had hepreviously been prohibited from talking to other employ-ees.Dr. Blankenship testified that, prior to January 1980,he regarded King as an excellent employee, but that inJanuary King's attitude changed drastically. Explaining,Dr. Blankenship stated that in the past King had been ahighly cooperative and very good employee, but that inthe early part of 1980 he had become defiant and pas-sively unresponsive to his duties. Dr. Blankenship deniesthat he used the word "boy" during the aforementioned"dustpan" confrontation.Customers' orders for Respondent's product hadreached a peak during the last calendar quarter of 1979and first quarter of 1980. Dr. Blankenship testified thatthe employees had expressed a desire to work overtime"up to the point of saturation." The record shows thatovertime work was extensive until January 25, 1980, onwhich date overtime was abruptly and significantly de-creased. Even though the need for more overtime workremained high, Respondent curtailed overtime work be-cause, as Dr. Blankenship testified, the employees com-plained of being required to work excessive overtime.Dismayed with the employees' reluctance to work over-time, and "desparately" needing the additional produc-tion to satisfy its commitments, Respondent posted anotice on February 8, 1980, announcing and schedulingmandatory overtime work on Saturdays. Dr. Blankenshipstated that under the circumstances he had no alternativebut to require such overtime work. Prior to this time,Saturday work had been voluntary.Also, sometime during the week of February 4, 1980,Respondent posted a notice assigning custodial cleanupwork to employees. This work, insofar as the recordshows, had previously been performed by a part-timeemployee who had quit.5. The strikeJohnson met with the employees at the plant onFriday, February 8, 1980. The harassment of the employ-ees, particularly Chaffin and King, was discussed, as wasthe fact that the lengthy contract negotiations were un-13 Chaffin substantially corroborated King's testimony.productive. Thereupon, a decision was made to engagein a strike against Respondent.The strike commenced on Monday, February 11, 1980.Approximately eight employees participated in the strike,and carried picket signs stating that Respondent did nothave an agreement with the Union.By telegram of February 29, 1980, the Union notifiedRespondent that as of Monday, March 3, 1980, the strik-ing employees intended to return to work. By letterdated March 4, 1980, Watkins advised the Union that the"employees who went out on economic strike have beenreplaced."14However, three striking employees werethereafter offered reinstatement.By letter dated March 18, 1980, the Regional Directorfor Region 16 set aside the prior settlement agreementand advised Respondent that the various cases hereinwould be consolidated for purposes of a hearing.C. Analysis and ConclusionsThe meaning of good-faith bargaining was defined bythe court in N.L.R.B. v. Reed & Prince ManufacturingCompany ,15 as follows:The respondent ...was legally bound to conferand negotiate sincerely with the representatives ofits employees. It was required to do so with anopen mind and a sincere desire to reach agreementin a spirit of amity and cooperation. The cases set-ting forth this obligation are many, and it is wellsettled that a mere formal pretense at collective bar-gaining with a completely closed mind and withoutthis spirit of cooperation and good faith is not a ful-fillment of this duty.Thus, "The Act not only requires that the parties gothrough the motions of negotiations, but it also demandsthat they negotiate in good faith,"'6and the right not toagree or concede, or to refuse a particular proposal ormake a concession, may not be utilized as a cloak "toconceal a purposeful strategy to make bargaining futileor fail."'7It is abundantly clear that from the very outset of ne-gotiations, and continuing thereafter, Respondent failedto exhibit a sincere desire to adjust differences and reachagreement with the Union. Rather, Respondent's con-duct both at and away from the bargaining table demon-strated a fixed resolve to engage in protracted but non-productive bargaining, with a predetermined and unwa-vering intent to insure that, if any contract were reached,it would provide the employees and Union with less fa-vorable terms and conditions of employment than theyhad previously enjoyed.14 Between the dates of February 15 and 28, 1980, Respondent hadhired 13 employees. From February 29 through March 24, 1980, Re-spondent hired four additional employees.15 118 F.2d 874 (Ist Cir. 1941). See also J. P. Stevens and Co.. Inc., 239NLRB 738 (1978).'* United Steelworkers of America. AFL-CIO [Roanoke Iron d BridgeWorks, Inc.] v. N.L.R.B., 390 F.2d 846, 852 (D.C. Cir. 1967)." NL.R.B. v. Herman Sausage Company, Inc., 275 F.2d 229, 232 (5thCir. 1960).24 RESEARCH PRODUCTS/BLANKENSHIP CO.Thus, from the very outset of negotiations and con-tinuing thereafter Respondent insisted upon the deletionof the dues-checkoff clause, which provision is customar-ily of utmost importance to a union's ability to obtain fi-nancial support for its services, while providing, I find,no reasonable economic or even philosophical basis fordesiring such modification. ' Similarly, Respondent in-sisted that vacations for employees with only I year ofseniority be reduced from 2 weeks to I week. At thetime of negotiations, such a clause would have adverselyaffected five unit employees, and would clearly be unac-ceptable to the Union. Respondent, while consistentlymaintaining a fixed position on this proposal, failed tosupport the necessity or desire for such a change withany economic or other reasonable justification. Furtherevidence supporting Respondent's lack of sincere effortto reach agreement is Respondent's refusal to agree tothe Union's request that the terms of the predecessorcontract, including the no-strike clause, be continueduntil completion of a new contract. Such a proposal bythe Union, which would have insured stability in the par-ties' bargaining relationship, was summarily rejected byRespondent without explanation, even though, again, Re-spondent proffered no reasons for refusing what appearson its face to be an imminently satisfactory approach tothe successful negotiation of a successor contract.Respondent's antipathy toward the Union is abundant-ly apparent, and Respondent consistently and openlydemonstrated its disregard for the Union's status as bar-gaining representative throughout the time materialherein. Shortly before bargaining was to commence, Re-spondent unilaterally granted a significant wage increaseto all of its employees.'9 Under the circumstances, par-ticularly the fact that the wage increase was unilaterallygranted just 11 days before bargaining was to commence,I find that the wage increase was calculated to under-mine the Union and to diminish the Union's status as col-lective-bargaining representative in the eyes of the em-ployees. Such a conclusion is supported by Respondent'srepeated efforts, some months later, to conduct employeemeetings for the specific and admitted purpose of empha-sizing that Respondent, not the Union, was solely re-sponsible for certain employee benefits; namely, a morefavorable health insurance and the Christmas bonus.Further, during the course of bargaining, Mrs. Blan-kenship, Respondent's vice president and chief negotia-tor, repeatedly expressed her erroneous belief that theUnion represented only union members rather than allunit employees; advised Johnson that she did not have tonotify the Union about wage increases or tell the Unionanything; told Union Steward King that he had no busi-ness discussing proposals with the employees; andwanted to know why Johnson was even interested incontinuing to represent such a small unit of employees.Such utterances clearly demonstrate that Respondent re-garded the Union as an irritant and as an intermeddler inRespondent's relationship with its employees, and offer18 See Clearwater Finishing Company. a Division of Unifed Merchantvand ,anufacturers. Inc., 254 NLRB 1168 (1981).' I credit Johnson's testimony and find that, during the 1976 negotia-tions, Respondent had indeed committed itself to notifying the Unionprior to the granting of any wage increases.considerable insight into Respondent's true reasons foradvancing clearly unacceptable bargaining proposals andengaging in the other conduct, in derogation of its bar-gaining obligation, discussed herein.It is clear that Respondent failed to provide the Unionwith timely counterproposals which Respondent repeat-edly promised would be forthcoming. Only after numer-ous bargaining sessions and the commencement of astrike did Respondent belatedly furnish such counterpro-posals to the Union, I find, on a take-it-or-leave-itbasis.20Similarly, the record shows that Respondentfailed to furnish all of the information which the Unionhad requested during the course of bargaining pertainingto wages and conditions of employment of unit employ-ees. Such conduct by Respondent is antithetical to good-faith bargaining. See Southside Electric Cooperative, Inc.,243 NLRB 390 (1979); United Brotherhood of Carpentersand Joiners of America. AFL-CIO. Local Union Vo. 1780,244 NLRB 277 (1979); B. F. Diamond Construction Com-pany, Inc., 163 NLRB 161, 175-176 (1967), enfd. 410F.2d 462 (5th Cir. 1969); K & K Transportation Corp.,Inc., 254 NLRB 722 (1981).During the week of February 4, 1980, Respondentissued warning slips to Chaffin for having a beveragebottle at her work station, and to Chaffin and King fortalking. Moreover, Respondent engaged in harassment ofKing by uttering racially derogatory epithets to him,confining him to his work area except for water and rest-room breaks, and restricting him from talking to otheremployees. I credit Chaffin and King regarding their re-spective and mutually corroborative accounts of thesematters. I find that the incidents occurred as related bythem, and that the conduct they engaged in, namely,having beverage bottles at their work station and/ortalking to each other during working hours, had alwaysbeen the customary and accepted practice. Moreover, Ifind that in February they did not commence to engagein conversation to an abnormal degree; nor were theyverbally warned for such conduct prior to receiving thewarning notices. Further, I was not favorably impressedwith uncorroborated testimony that the warning noticesto King and Chaffin and apparently the confinement ofKing to his work station and the restriction placed onKing's talking to employees constituted discipline for justcause. I conclude that the unwarranted action takenagainst Chaffin and King was solely motivated by' theirunion activity, and that by such conduct Respondent hasviolated Section 8(a)(1) of the Act as alleged.It is clear, and I find, that the strike which com-menced on February 11, 1980, was an unfair labor prac-tice strike in protest of the harassment of employees andRespondent's continuing refusal to bargain in goodfaith.21Further, Respondent's conduct during the courseof the strike provides additional evidence that the bar-gaining proposals were not advanced in good faith witha sincere desire to reach agreement. Thus, Respondent20 I credit the testimony of Johnson and Chaffin in this regard21 Respondent's motion to reopen the record on the issue of wlhetherthe Union gave the requisite notice to the Federal Mediation and Conci-liation Service prior to the strike is herehb denied, as such notice is not acondition precedent to an unfair labor practice strike25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDplaced a newspaper ad for the hire of strike replacementsat a starting rate of pay considerably greater than thehourly wages which many of Respondent's employeeshad received prior to the strike, and in excess of thewage increase proposed by Respondent during negotia-tions. Indeed, Respondent's wage proposals provided forno specific starting rate and reserved such matters to thesole discretion of Respondent.22Having found that the strike was an unfair labor prac-tice strike, it is clear that the strikers are entitled to rein-statement upon application. Respondent's failure and re-fusal to reinstate such strikers upon their February 29,1980, application, discharging if necessary any strike re-placements, is clearly violative of Section 8(a)(1) and (3)of the Act. I so find. N.L.R.B. v. Mackay Radio andTelegraph Co., 304 U.S. 953 (1938); Mastro Plastics Corp.and French-American Reeds MJg. Co., Inc. v. NVL.R.B.,350 U.S. 270. 286-287 (1956); 7'T Henze Value Service,Controls and Instrument Division, International Telephoneand Telegraph Corporation. 166 NLRB 592 (1967), enfd.435 F.2d 1308 (1971); United Brotherhood of Carpentersand Joiners of America, AFL-CIO, Local Union No. 1780.supra.Contrary to the contention of the General Counsel, Ifind that the record evidence is insufficient to establishthat on or about January 24, 1980, Respondent's ad-mitted implementation of its decision to decrease theamount of overtime work constituted a unilateral changein violation of Section 8(a)(5) of the Act. Apparently,overtime work was on a voluntary basis and had been in-creased during the last quarter of 1979 to enable Re-spondent to meet its busy production schedule. Therecord does not sufficiently demonstrate, in my opinion,that overtime work had become a condition of employ-ment to the extent that Respondent was precluded fromunilaterally decreasing such overtime without prior bar-gaining with the Union. However, the record does estab-lish that overtime work on Saturday had not previouslybeen mandatory but rather was voluntary. Therefore, Ifind, in agreement with the General Counsel, that Re-spondent's February 8, 1980, notice to employees makingSaturday work mandatory constituted unilateral conductin abrogation of Respondent's bargaining obligation, andis thus violative of Section 8(a)(5) of the Act.Nor am I convinced by a preponderence of the evi-dence that the complaint allegations concerning Re-spondent's cancellation of negotiating sessions, failure tomeet at reasonable times and places, and failure to have anegotiator present with sufficient authority are meritori-ous. The incidents in question took place over an ex-tended period of time and the record discloses no smalldegree of confusion, conflicts in schedules, illness on thepart of Mrs. Blankenship, and other considerations whichcould have reasonably resulted in an inability of the par-ties to find mutually agreeable meeting dates to attendscheduled bargaining sessions. I shall therefore dismissthese particular allegations of the complaint. Moreover,such allegations, even if meritorious, would have no sig-nificant effect on the remedy herein.z2 See Burlingion Homes, Inc.. 246 NLRB 1029 (1979).Finally, as the record clearly shows that Respondentcontinued to breach its bargaining obligation subsequentto the date of the aforementioned settlement agreementby thereafter committing further similar and relatedunfair labor practices, I find that the Regional Director'sdetermination that the settlement agreement be set asideis amply supported. See San Isabel Electric Services. Inc.,225 NLRB 1073 1080 (1976); Roadway Express, Inc., 254NLRB 668 (1981).CONCI.USIONS LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. All production employees employed by the Em-ployer at its Dallas, Texas, plant, excluding all clerks,secretaries, watchmen, guards, office workers and super-visory personnel as described in the Act, constitute aunit appropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.4. By refusing to bargain in good faith with the Unionas the exclusive representative of its employees in theabove-described unit since on or about September 13,1979, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of the Act.5. By issuing warning notices to employees, and other-wise harassing employees in reprisal for their union ac-tivity, Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.6. The strike which commenced on February 11, 1980,was an unfair labor practice strike.7. By failing and refusing to reinstate unfair labor prac-tice strikers on or about February 29, 1980, Respondenthas engaged in unfair labor practices within the meaningof Section 8(a)(3) of the Act.THE REMEDYHaving found that Respondent violated and is violat-ing Section 8(a)(1), (3), and (5) of the Act, I recommendthat it be required to cease and desist therefrom and inany other manner interfering with, restraining, or coerc-ing its employees in the exercise of their rights underSection 7 of the Act.It having been found that Respondent has discrimina-torily refused to reinstate the unfair labor practice strik-ers upon their unconditional February 29, 1980, applica-tion to return to work, Respondent shall offer them im-mediate and full reinstatement to their former or substan-tially equivalent positions, discharging if necessary anyreplacements without prejudice to their seniority orother rights and privileges, and shall make them wholefor any loss of pay they may have suffered as a result ofthe discrimination against them. Backpay shall be com-puted in accordance with the formula set forth in F W.Woolworth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977). See, generally,Isis Plumbing & Heating Co., 131 NLRB 716 (1962). Re-spondent shall be required to post an appropriate notice.26 RESEARCH PRODUCTS/iL3ANKENSHIP CO.Upon the foregoing findings of fact, conclusions oflaw. and the entire record herein, and pursuant to Sec-tion 10(c) of the Act. I hereby issue the following rec-ommended:ORDER2:The Respondent, Research Products/BlankenshipCompany, Dallas. Texas, its officers, agents, successors,and assigns, shall:I. Cease and desist from:(a) In any manner engaging in surface bargaining orother collective bargaining not in good faith, withoutreal intention of reaching a meaningful collective-bar-gaining agreement with Local 1324, Laborers Interna-tional Union of North America, AFL-CIO. as duly des-ignated exclusive bargaining representative of its employ-ees in the agreed-upon appropriate unit.(b) Issuing warning notices to employees and other-wise harassing employees in reprisal for their activity onbehalf of the Union.(c) Failing and refusing to reinstate unfair labor prac-tice strikers upon their unconditional application toreturn to work.(d) In any other manner interfering with, restraining,or coercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.2. Take the following affirmative action which it isfound will effectuate the policies of the Act:(a) Upon request, bargain collectively in good faithwith the above-named labor organization as the exclusiverepresentative of all Respondent's employees in the ap-propriate unit and, if an agreement is reached, embodysuch understanding in a signed agreement.(b) Offer to the striking employees who made uncondi-tional application to return to work on February 29,1980, immediate and full reinstatement to their formerpositions or, if such positions no longer exist, to substan-tially equivalent positions, discharging if necessary anyreplacements, without prejudice to their seniority orother rights previously enjoyed, and make them wholefor any loss of pay or other benefits suffered by reasonof the discrimination against them in the manner de-scribed above in the section entitled "The Remedy."(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay dueunder the terms of this recommended Order.(d) Expunge from the personnel records of employeesDoris Chaffin and Ray King the warning notices issuedin Febuary 1980.(e) Post at Respondent's facility at Dallas, Texas,copies of the attached notice marked "Appendix."2423 In the event no exceptions are filed as prolvided by Sec 102 4 ofthe Rules and Regulations of the National Labor Relations Hoard, thefindings, conclusions, and recommended Order herein shall. as providedin Sec. 102.48 of the Rules and Regulations. he adopted h the oard andbecome its findings. conclusions, and Order, and all objections theretoshall be deemed waived fr all purposes4 In the event that this Order is enforced hy a Judgment (of a UnitedStates Court of Appeals. the words in the notice reading "Posted bNOrder of the National I.abor Relations Board" shall read "'lostcd p'ursu-Copies of said notice, on forms provided by the RegionalDirector for Region 16. after being duly signed by Re-spondent's representative, shall he posted by it immedi-ately upon receipt thereof. and be maintained by Re-spondent for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to employ-ees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(f) Notify the Regional Director for Region 16, inwriting, within 20 days from the date of of this Order,what steps Respondent has taken to comply herewith.ant to a Judgment If the United Slate, Court of Appcal Efircillng ;IIOrder of the National L.abor Rclations BoardAPPENDIXNo-ricl To EMPI.oY)rEisPos-rti) By ORDI)R OF TIHENATIONA LABOR RI-I.ATIONS BOARDAn Agency of the United States GovernmentYou will recall that we have previously posted a noticesimilar to this one wherein we made a commitment toyou to obey the law. After a formal hearing at which allparties had an opportunity to present evidence and statetheir positions, it has been decided by the NationalLabor Relations Board that we did not live up to ourpromises contained in the first notice, and that we havecontinued to violate the National Labor Relations Act,as amended. Therefore, we have been ordered to postthis hereby ordered to advise you that we intend tohonor the commitments made to you in this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist unionsTo bargain collectively through representa-tives of their own choosingTo engage in activities together for purposesof collective bargaining or other mutual aid orprotectionTo refrain from any or all such activities.WE Wi.l NOr do anything that interferes withthese rights. Specifically,WE wIl.l NOT refuse to bargain collectively withLocal 1324, Laborers International Union of NorthAmerica, AFL-CIO, as the exclusive representativeof all employees in a bargaining unit describedbelow:All production employees employed by the Em-ployer at its Dallas, Texas, plant, excluding allclerks, secretaries, watchmen, guards. officeworkers and supervisory personnel as describedin the Act.Wt Wi.L NO'' make unilateral changes in thewages. hours, or working conditions of our employ-ees without first bargaining collectively with Local27 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1324, Laborers International Union of North Amer-ica, AFL-CIO, as the exclusive representative ofthose employees for collective-bargaining purposes.WE WILL. NOT engage in surface bargaining, orrefuse to discuss the Union's contract proposals, orfail to make timely counterproposals or furnish re-quested information to the Union.WE WILL NOT issue warning notices to employ-ees or otherwise harass employees in reprisal fortheir union activity by confining them to their workareas, by making derogatory remarks to them, or byrequiring that they not speak with other employees.WE WI.L. NOT in any other manner interferewith, restrain, or coerce employees in the exerciseof their rights guaranteed by Section 7 of the Na-tional Labor Relations Act.WE WILL NOT fail to reinstate unfair labor prac-tice strikers upon their unconditional application toreturn to work, and WE WILL offer the unfair laborpractice strikers immediate and full reinstatement totheir former or substantially equivalent positions,discharging if necessary any replacements, withoutprejudice to their seniority or other rights and privi-leges, and make them whole for any loss of paythey may have suffered as a result of the discrimina-tion against them, with interest.WE Wll.I. expunge from the personnel files ofDoris Chaffin and Ray King the warning noticesgiven to them on or about February 7, 1980, as ithas been found that such warnings were issued inreprisal for their union activity.WE WILL, upon request, bargain collectively withLocal 1324, Laborers International Union of NorthAmerica, AFL-CIO, as the exclusive representativeof all employees in the bargaining unit describedabove, concerning wages, hours, and other termsand conditions of employment and, if an under-standing is reached, embody such understanding ina signed agreement.RESEARCH PRODUCTS/BL-ANKENSHIP COM-PANY28